Name: 83/213/EEC: Decision of the European Parliament of 15 April 1983 on the discharge to be granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1981 financial year
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-05-06

 Avis juridique important|31983D021383/213/EEC: Decision of the European Parliament of 15 April 1983 on the discharge to be granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1981 financial year Official Journal L 119 , 06/05/1983 P. 0024 - 0025*****DECISION OF THE EUROPEAN PARLIAMENT of 15 April 1983 on the discharge to be granted to the Management Board of the European Centre for the Development of Vocational Training in respect of the implementation of its appropriations for the 1981 financial year (83/213/EEC) THE EUROPEAN PARLIAMENT, (a) having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, (b) having regard to the revenue and expenditure accounts of the European Centre for the Development of Vocational Training for the 1981 financial year, (c) recalling that the Treaty of 22 July 1975, duly ratified by all the Member States, conferred on the European Parliament final responsibility in relation to the grant of discharge in respect of the general budget of the European Communities, (d) noting the improvements in presentation and internal control that were effected by the Centre following the three previous resolutions (1) adopted by Parliament and taking into account the fact that the Court of Auditors' report in respect of the 1981 financial year reveals no fundamental problems in relation to the management of the Centre's appropriations: 1. Notes the following figures for the accounts of the European Centre for the Development of Vocational Training for the 1981 financial year: Financial year 1981 1.2 // RECEIPTS // ECU // 1. Subsidy from the Commission // 3 373 723,27 // 2. Bank interest // 15 934,09 // 3. Other // 3 270,17 // // 3 392 927,53 // EXPENDITURE // // 1. Final budget appropriations // 3 736 000,00 // 2. Commitments // 3 392 927,53 // 3. Appropriations unused (1-2) // 343 072,47 // 4. Payments // 2 700 372,14 // 5. Appropriations brought forward // 395 665,86 // 6. Payments from appropriations brought forward // 370 966,30 // 7. Appropriations brought forward and cancelled (5-6) // 24 699,56 // 8. Appropriations carried forward // 692 555,39 // 9. Appropriations cancelled (1-4-8) // 343 072,47 2. Grants a discharge to the Management Board of the European Centre for the Development of Vocational Training, on the basis of the report of the Court of Auditors, in respect of the accounts for the 1981 financial year; 3. Instructs its President to communicate this Decision and the attached comments to the Management Board of the European Centre for the Development of Vocational Training, to the Council and the Commission and to the Court of Auditors and to arrange for their publication in the Official Journal of the European Communities (L series). 1.2 // The Secretary-General // The President // H.-J. OPITZ // P. DANKERT (1) OJ No L 180, 14. 7. 1980, p. 13; OJ No L 342, 28. 11. 1981, p. 4; OJ No L 144, 24. 5. 1982, p. 4. RESOLUTION embodying the comments accompanying the Decision granting a discharge to the Management Board of the European Centre for the Development of Vocational Training in respect of its revenue and expenditure accounts for the 1981 financial year THE EUROPEAN PARLIAMENT, - having regard to the report of the Court of Auditors on the 1981 accounts (Doc. 1-77/83), - having regard to the report of the Committee on Budgetary Control (Doc. 1-96/83), 1. Asks the Commission and the Management Board of the European Centre for the Development of Vocational Training to take the necessary measures to comply with the following comment and calls on the Commission to submit a written report by 1 November 1983 on the follow-up to this comment; As regards financial control 2. Notes the views of the Court of Auditors in regard to the appointment of a deputy financial controller at the Centre.